DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cooling medium supply device” and “control device” in claims 1-3, 5-6, and 13-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP201545619), cited in the IDS dated 11/14/2018 in view of Dill (US3997374) and in further view of Shimizu (JP56130432). 
	Regarding claim 1, Watanabe teaches a cooling device for a high temperature pipe installed on a periphery of a surface to be cooled of a high temperature pipe, the cooling device for a high temperature pipe comprising: a cooling medium supply header (22; Fig. 8) that allows a cooling medium to flow out toward the surface to be cooled. 
Watanabe is considered to imply a cooling medium supply device that supplies the cooling medium to the cooling medium supply header, in that air is disclosed as “blown” (¶[0046]), however, does not appear to explicitly disclose the means to blow the cooling medium. 
Dill teaches a cooling medium supply device (27; Fig. 4) that supplies the cooling medium to the cooling medium supply header (17; Fig. 1 & 4), in order to supply the header with the cooling medium (Col. 3, lines 0-10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to include the cooling medium supply device of Dill, in order to supply the header with the cooling medium (Col. 3, lines 0-10).
Watanabe does not teach a cooling medium supply header that is disposed at such a position as not to shield heat dissipation by radiation from the surface to be cooled, the cooling device is configured to dissipate heat of the high temperature pipe by radiation from the surface to be cooled.
Shimizu teaches the cooling medium supply header (6; Fig. 8) that is disposed at such a position being a peripheral part of the surface to be cooled and a position and a cooling medium supply header (6; Fig. 8) that is disposed axially aligned with the surface to be cooled (such as that taught by Watanabe) are functional equivalents.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe, thereby providing a cooling medium supply header that is disposed at such a position as not to shield heat dissipation by radiation from the surface to be cooled, the cooling device is configured to dissipate heat of the high temperature pipe by radiation from the surface to be cooled, as it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I).  Here, a peripheral header, would achieve the same result, namely cooling the desired portion of the pipe, and the resulting modification would meet the claim limitations at issue.  
	Regarding claim 2, Watanabe teaches the limitations of claim 1, and Watanabe further teaches the surface to be cooled is an exposed surface of the high temperature pipe exposed from an uncovered part of a heat insulating material (13; Fig. 8) that covers the high temperature pipe, and the cooling medium supply header is disposed outside (see spacing of 22 to surface of pipe 14) the surface to be cooled.
	Regarding claim 5, Watanabe teaches the limitations of claim 1, and Watanabe further teaches a cooling medium outflow nozzle (ejection holes - ¶[0046]) that allows the cooling medium of the cooling medium supply header to flow out toward the surface to be cooled.
	Regarding claim 6, Watanabe teaches the limitations of claim 5, and Watanabe further teaches the cooling medium outflow nozzle (ejection holes - ¶[0046]) allows the cooling medium to flow out along the surface to be cooled.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP201545619), cited in the IDS dated 11/14/2018 in view of Dill (US3997374), Shimizu (JP56130432) and in further view of Gledhill (GB586226). 
	Regarding claim 3, Watanabe teaches the limitations of claim 2, and Watanabe does not teach the cooling medium supply header is supported on an outer surface of the heat insulating material.
	Gledhill teaches the cooling medium supply header (26; Fig. 5) is supported (via parts 21/22; Fig. 5) on an outer surface of the pipe (20; Fig. 5), in order to provide means to quickly attached the supply header to the pipe (Page 3, lines 25-35).   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to include the support of Gledhill, in order to provide means to quickly attached the supply header to the pipe (Page 3, lines 25-35).  While Gledhill does not teach the pipe is insulated, it would be obvious to apply the supports of Gledhill to be on the insulating material of Watanabe, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions (on the exposed pipe or on the insulating material of Watanabe), with a reasonable expectation of success (see MPEP 2143 I E).    
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP201545619), cited in the IDS dated 11/14/2018 in view of Dill (US3997374), Shimizu (JP56130432) and in further view of Hirano (JP11022893A).
Regarding claim 13, Watanabe teaches the limitations of claim 5, and Watanabe does not teach a temperature sensor that measures a temperature of the cooling medium supplied to the cooling medium supply header by the cooling medium supply device; and a control device that controls an outflow amount of the cooling medium that is allowed to flow out toward the surface to be cooled from the cooling medium outflow nozzle or the cooling medium outlet, in accordance with the temperature of the cooling medium measured by the temperature sensor.
Hirano teaches a temperature sensor (15; Fig. 1-2) that measures a temperature of the cooling medium supplied to the cooling medium supply header by the cooling medium supply device; and a control device (17; Fig. 1) that controls (¶[0016]) an outflow amount of the cooling medium that is allowed to flow out toward the surface to be cooled from the cooling medium outflow nozzle or the cooling medium outlet, in accordance with the temperature of the cooling medium measured by the temperature sensor, in order to prevent or reduce thermal fatigue damage (¶[0007]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to include the controls of Hirano, in order to prevent or reduce thermal fatigue damage (¶[0007]).
Regarding claim 14, Watanabe teaches the limitations of claim 5, and Watanabe further teaches a temperature sensor that measures a temperature (thermocouple - ¶[0057]) of the surface to be cooled; and controlling (¶[0058]) the outflow amount of the cooling medium that is allowed to flow out toward the surface to be cooled from the cooling medium outflow nozzle or the cooling medium outlet, in accordance with the temperature of the surface to be cooled measured, however,  does not appear to explicitly teach a control device that controls the outflow amount of the cooling medium that is allowed to flow out toward the surface to be cooled from the cooling medium outflow nozzle or the cooling medium outlet.  
Hirano teaches a control device (17; Fig. 1) that controls (¶[0016]) the outflow amount of the cooling medium that is allowed to flow out toward the surface to be cooled from the cooling medium outflow nozzle or the cooling medium outlet.  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to include the controller of Hirano, in order to automate the process of controlling the cooling medium via a controller as taught by Hirano.  
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues Examiner’s opinion lacks a point of view of one having ordinary skill in the art and is only based on hindsight obtained from teachings of the claimed invention. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, Applicant has failed to provide any evidence or examples of what Examiner has gleaned only from applicant’s disclosure.  Rather, it is clear from the record the teachings relied upon come only from the references cited, which would have been known to one having ordinary skill in the art, namely, that peripheral and nonperipheral cooling medium supply devices are functional equivalents, as taught by the prior art.  
Applicant argues Shimizu does not have the “technical idea” of disposing members so as to avoid a position immediately above the pipe welded part.  Applicant suggests it is difficult, in the proposed modification, to arrive at the claimed configuration.  
Examiner contends the arguments of counsel cannot take the place of evidence in the record.  (see MPEP 2145 I).  In this case, Applicant has not provided any evidence this is the case.  Further, Shimizu teaches the peripheral and non-peripheral locations of the cooling medium supply header are functional equivalents, and thus the technical idea of a peripheral header is known in the art.  
In response to applicant's argument that Watanabe cannot be modified by Shimizu to render the claimed invention obvious, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one having ordinary skill in the art would understand Fig. 6 and Fig. 8 of Shimizu to be functional equivalents. 
It is noted the previous 112 (a) and (b) issues have been obviated. 
For at least the reasons stated above, Applicant’s arguments are found unpersuasive and the rejection is maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763